DETAILED ACTION
This is in response to the Patent Application filed 1/29/2019 wherein claims 2-6, 8, 10, 12-14, 23-25, 30, 32, 37-42 are canceled and claims 1, 7, 9, 11, 15-22, 26-29, 31, and 33-36 are presented for examination.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1, 7, 9, 11, and 15-22) and Species B (Figure 3) in the reply filed on 1/27/2021 is acknowledged. Applicant did not provide any specific argument why the requirement for election/restriction was improper. As discussed in the Office Action mailed 11/30/2020, the Examiner considers the restriction proper because the application contains two or more independent or distinct inventions and a search burden is shown by the divergent classification of the groups which would require searching different groups/subgroups and other resources. Additionally, regarding the patentably distinct species, even though they are related as power generation systems, they disclose different structure that would require a different field of search e.g., searching different groups/subgroups or electronic resources, or employing different search queries. See MPEP 808.02 C.
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-29, 31, and 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/2021.
Claims 1, 7, 9, 11, and 15-22 are examined.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
The information disclosure statement filed 1/29/2019 also fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Applicant has not submitted legible copies of the non-patent literature publications and the information that caused it to be listed for references 193-200 on the IDS filed 1/29/2019.

Drawings
In accordance with 37CFR 1.83(a) and 1.84(o), the drawings (Figures 1-7) are also objected to because:
the numerals associated with the graphical drawing symbols (boxes, rectangles, circles, etc) are not indicative as to what said symbol represents and so the functionality of the element cannot be determined. 
The unlabeled rectangular box(es) shown in the drawing should be provided with descriptive text labels. See MPEP 608.02(b) II.
In summary, elements in the drawing must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public (refer to example 1 below).  When the boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.
Example 1: elements in the drawings are labeled; fluid lines are solid; control signal lines are dashed lines; arrows show the direction of the fluid and control lines. 

    PNG
    media_image1.png
    565
    945
    media_image1.png
    Greyscale

Example 2: when boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.

    PNG
    media_image2.png
    378
    655
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Objections
Claims 15, 20, and 21 are objected to because of the following informalities: 
“the stream” (Claim 15, lines 3) is believed to be in error for - - the partially oxidized combustion product stream - - ;
“the amount heat” (Claim 20, line 1) is believed to be in error for - - the amount of heat - -;
“the CO2 containing stream” (Claim 21, line 2) is believed to be in error for - - the heated CO2 containing stream - - .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9, 11, 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
Regarding Independent Claim 1, which recites “the heated CO2 containing stream being at a temperature of about 500 oC or greater and a pressure of about 150 bar (15 MPa) or greater” (Claim 1, lines 8-10), the recited claim language “about 500 oC or greater” and “about 150 bar (15 MPa) or greater” is not bounded at its upper limit and therefore includes temperatures ranging from 500 oC to infinity and includes pressures ranging from 150 bar to infinity. It is noted that the phrase “or greater” has no upper limit and the disclosure as originally filed does not enable such large temperatures and pressures.
Regarding Claim 20, which recites “the amount heat available from the solar heater varies by greater than 10% over a single solar cycle”, the recited claim language “greater than 10%” is not bounded at its upper limit and therefore includes solar heater heat variations ranging from 10% to infinity. It is 
Therefore, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the large temperatures, pressures, and heat variations in claims 1 and 20. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claims 7, 9, 11, and 15-22 are rejected for the same reasons discussed above based on their dependency to Claim 1.
Claim 21 is rejected for the same reason discussed above based on its dependency to Claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 9, 11, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites “the heated CO2 containing stream being at a temperature of about 500 oC or greater and a pressure of about 150 bar (15 MPa) or greater” (Claim 1, lines 8-10). It is unclear if the recited ranges includes values only greater than 500 oC and only greater than 150 bar or if oC and less than 150 bar because the term “about” implies that the value can actually be less than or greater than the value claimed. Therefore, the metes and bounds of the claims are not defined because of the combination of terms “about” and “or greater”.
Claims 7, 9, 11, and 15-22 are rejected for the same reasons above based on their dependency to Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) “wherein the amount heat available from the solar heater varies by greater than 10% over a single solar cycle” (Claim 20, lines 1-2). Therefore, the claims are directed to naturally occurring principles/relations and nature-based porducts that are naturally occurring. It is noted that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge”, “free to all men and reserved exclusively to none”. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76, USPQ 280, 281 (1948). This judicial exception is not integrated into a practical application because the claim limitations are nothing more than an attempt to generally link the product of nature (the amount of daily cloud cover and the diurnal cycle of the sun) to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not transform the nature of the claim into a patent-eligible application of the judicial exception.
Claim 21 is rejected for the same reason above based on its dependency to Claim 20.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 11, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,596,075 in view of Childs et al. (US 6,470,683). 
Regarding Independent Claim 1, U.S. Patent No. 8,596,075 claims a method of generating power (Claim 1; Column 57, line 19), the method comprising:
combusting a solid fuel (Claim 17; Column 58, lines 55-56) in the presence of oxygen and carbon dioxide in a partial oxidation combustor, the solid fuel, oxygen, and carbon dioxide being provided in ratios such that the solid fuel is only partially oxidized to produce a partially oxidized combustion product stream comprising an incombustible component, carbon dioxide, and one or more of hydrogen, carbon monoxide methane, hydrogen sulfide, and ammonia (Claim 11; Column 58, lines 30-37);
combusting a carbonaceous fuel comprising at least a portion of the partially oxidized combustion product stream in a primary combustor with oxygen in the presence of a pressurized carbon dioxide containing stream to provide a heated carbon dioxide containing stream, the heated carbon dioxide containing stream being at a temperature of about 500 oC or greater and a pressure of about 150 bar or greater, the heated carbon dioxide containing stream comprising one or more combustion products (Claim 1; Column 57, lines 20-26);
passing the heated carbon dioxide containing stream through a turbine to expand the heated carbon dioxide containing stream, generate power, and form a turbine exhaust stream comprising carbon dioxide (Claim 1; Column 57, lines 27-33);
cooling the turbine exhaust stream comprising carbon dioxide in a heat exchanger to form a cooled turbine exhaust stream (Claim 1; Column 57, lines 34-37);
pressurizing carbon dioxide from the cooled turbine exhaust stream to form the pressurized carbon dioxide containing stream (Claim 1; Column 57, lines 42-45);
heating the pressurized carbon dioxide containing stream in the heat exchanger (Claim 1; Column 57, lines 53-57); and
passing the pressurized and heated carbon dioxide containing stream to the primary combustor (Claim 1; Column 57, lines 64-65).
U.S. Patent No. 8,596,075 does not claim heating the pressurized carbon dioxide containing stream with a solar heater before passing the pressurized carbon dioxide containing stream to the primary combustor. 
Childs teaches (Figure 5) a compressed stream entering a solar heater (18) after being passed through a recuperator (17) and before being sent to a combustor (19).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify U.S. Patent No. 8,596,075 to include the heating of the compressed stream by a solar heater that is located between the recuperator and the combustor, as taught by Childs, in order to heat the working fluid of the engine to an elevated temperature so as to introduce thermal energy into the system (see Column 4, lines 17-20 of Childs).
Regarding Claim 7, U.S. Patent No. 8,596,075 in view of Childs claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 8,596,075 further claims wherein a portion of the pressurized carbon dioxide containing stream is heated with supplemental heat after the pressurizing step and prior to being sent to the combustor (Claim 1; Column 57, lines 58-63).
Although U.S. Patent No. 8,596,075 does not claim a solar heater located downstream of the heat exchanger, Childs teaches (Figure 5) a compressed stream entering a solar heater (18) after being passed through a recuperator (17) and before being sent to a combustor (19).
As discussed in claim 1 above, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify U.S. Patent No. 8,596,075 in view of Childs to include the heating of the compressed stream by a solar heater that is located between the recuperator and the combustor, as taught by Childs, in order to heat the working fluid of the engine to an elevated temperature so as to introduce thermal energy into the system (see Column 4, lines 17-20 of Childs).
Regarding Claim 11,
Regarding Claim 17, U.S. Patent No. 8,596,075 in view of Childs claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 8,596,075 further claims wherein the solid fuel comprises coal, lignite, biomass, or petroleum coke (Claim 16; Column 58, lines 53-54).
Regarding Claim 18, U.S. Patent No. 8,596,075 in view of Childs claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 8,596,075 further claims wherein the solid fuel is in a particulate form and is slurried with carbon dioxide (Claim 17; Column 58, lines 55-56).

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8,596,075 in view of Childs et al. (US 6,470,683). 
Regarding Claim 15, U.S. Patent No. 8,596,075 in view of Childs claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 8,596,075 further claims wherein the solid fuel, oxygen, and carbon dioxide are provided in ratios such that the temperature of the partially oxidized combustion product stream is sufficiently low that all of the incombustible component in the stream is in the form of solid particles (Claim 12; Column 58, lines 38-43).
Regarding Claim 16, U.S. Patent No. 8,596,075 in view of Childs teaches the invention as claimed and as discussed above. U.S. Patent No. 8,596,075 further claims passing the partially oxidized combustion product stream through one or more filters (Claim 14; Column 58, lines 47-49).

Claim 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,596,075 in view of Childs et al. (US 6,470,683) as applied to claim 1 above, and further in view of Osgerby (US 4,498,289).
Regarding Claim 9, U.S. Patent No. 8,596,075 in view of Childs claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 8,596,075 in view of Childs does not claim or teach passing the pressurized and solar heated carbon dioxide containing stream from the solar heater through a combustor heater prior to passage into the primary combustor.
Osgerby teaches (Figures 1-2) passing a recirculated, heated, and pressurized carbon dioxide containing stream (see Figure 1) to a combustor (14) prior to passage into a primary combustor (20).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify U.S. Patent No. 8,596,075 in view of Childs to include the passing of the recirculated, heated, and pressurized carbon dioxide containing stream through a combustor heater prior to passage into the primary combustor, as taught by Osgerby, in order to increase the temperature and enthalpy of the recycled carbon dioxide stream (see Figure 2 and Column 9, lines 14-16 of Osgerby).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,596,075 in view of Childs et al. (US 6,470,683) as applied to claim 1 above, and further in view of Rouse et al. (US 2002/0108371).
Regarding Claim 19, U.S. Patent No. 8,596,075 in view of Childs claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 8,596,075 in view of Childs does not claim or teach wherein the amount of carbonaceous fuel and oxygen provided to the primary combustor is controlled such that the heat of combustion in the primary combustor is inversely related to heat available from the solar heater for heating the pressurized carbon dioxide containing stream passing through the solar heater.
Rouse teaches (Figures 3 and Paragraph 0056) wherein the amount of fuel (from 490) and oxygen (from 378) provided to the primary combustor (360) is controlled (via 350) such that the heat of combustion in the primary combustor (360) is inversely related to heat available from the solar heater (600) for heating the pressurized carbon dioxide containing stream passing through the solar heater (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify U.S. Patent No. 8,596,075 in view of Childs to include the control of the amount of carbonaceous fuel and oxygen provided to the primary combustor such that the heat of combustion in the primary combustor is inversely related to heat available from the solar heater for heating the pressurized carbon dioxide containing stream passing through the solar heater, as taught by Rouse, in order to vary the proportion of heat from the heat sources to produce energy at the lowest possible cost (see Paragraph 0056 of Rouse).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,596,075 in view of Childs et al. (US 6,470,683) and Rouse et al. (US 2002/0108371) as applied to claim 19 above, and further in view of Kobayashi et al. (US 2011/0252797) and Freund et al. (US 2011/0127773).
Regarding Claim 20, U.S. Patent No. 8,596,075 in view of Childs and Rouse claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 8,596,075 in view of Childs and Rouse does not claim or teach wherein the amount of heat available from the solar heater varies by greater than 10% over a single solar cycle.
Kobayashi et al. (US 2011/0252797) teaches that the heat input to a solar heater (920) varies due to weather conditions (Paragraph 0509). One having ordinary skill in the art would have recognized that the daily weather conditions such as cloud cover in addition to the diurnal cycle of the sun can have a significant impact on the incident solar flux and, therefore, the amount of heat available from the solar heater.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the system of U.S. Patent No. 8,596,075 in view of Childs and Rouse include the amount of heat available from the solar heater to have large variations a single solar cycle, as taught by Kobayashi, because the heat input to the solar heater varies due to weather conditions (see Paragraph 0509 of Kobayashi).
In addition, it is evidenced by Freund (Paragraph 0013 and Figure 1) that the solar fluid (16) that absorbs the heat of the sunrays traveling to the solar heater (18) may be in a range of 300-1000 degrees Celsius.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,596,075 in view of Childs et al. (US 6,470,683), Rouse et al. (US 2002/0108371), Kobayashi et al. (US 2011/025797) and Freund et al. (US 2011/0127773) as applied to claim 20 above, and further in view of Wijmans et al. (US 2011/0219777).
Regarding Claim 21, U.S. Patent No. 8,596,075 in view of Childs, Rouse, Kobayashi, and Freund claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 8,596,075 
Wijmans teaches (Figures 1-6) that the ratios of fuel and oxygen-containing gas may be adjusted to meet the temperature control needs of a combined cycle operation (Paragraphs 0168 and 0206). 
Therefore, the amounts of fuel and oxygen provided to the combustor are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the fuel and oxygen can be adjusted to achieve temperature control of the combustor and turbine. Therefore, since the general conditions of the claim, i.e. that the amount of fuel and oxygen can be adjusted to meet the temperature control needs, were disclosed in the prior art by Wijmans, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the adjustment of fuel and oxygen, as taught by Wijmans, in order to combust the fuel and to control the operating temperature of the combustor and turbine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,596,075 in view of Childs et al. (US 6,470,683) as applied to claim 1 above, and further in view of Jeske (US 2011/03148922).
Regarding Claim 22, U.S. Patent No. 8,596,075 in view of Childs claims and teaches the invention as claimed and as discussed above. As discussed in Claim 1 above, U.S. Patent No. 8,596,075 claims passing a pressurized carbon dioxide containing stream from a heat exchanger to a primary combustor and Childs teaches the use of a solar heater between the heat exchanger and the primary combustor. U.S. Patent No. 8,596,075 in view of Childs does not teach splitting the pressurized stream prior to heating with the solar heater such that a first portion of the pressurized stream continues to the 
Jeske teaches (Figures 1-3B) splitting (via 4) the pressurized stream (the stream entering K) prior to heating with the solar heater (at 5.1 and 5.2) such that a first portion (the portion of stream entering K that exits at E) of the pressurized stream (the stream entering K) continues to the solar heating step (at 5.1 and 5.2) and a second portion (the portion of the stream entering stream K that exits at T) of the pressurized stream (the stream entering K) passes to the primary combustor (at 2) without first being heated by the solar heater (at 5.1 and 5.2).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify U.S. Patent No. 8,596,075 in view of Childs to include the concept of splitting of the pressurized stream prior to heating with the solar heater such that a first portion of the pressurized carbon dioxide containing stream continues to the solar heating step and a second portion of the pressurized carbon dioxide containing stream passes to the primary combustor without first being heated by the solar heater, as taught by Jeske, in order to for the gas to selectively bypass the solar heater during unfavorable climatic conditions so that loss of entropy can be prevented (see Paragraph 0010 of Jeske).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 11, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allam et al. (US 2011/0179799) in view of Childs et al. (US 6,470,683).
Regarding Independent Claim 1, Allam teaches (Figures 1-12) a method of generating power (see Figure 10, title and abstract), the method comprising:
combusting a solid fuel (254; see Figure 10, Paragraph 0162, and Paragraph 0251) in the presence of oxygen (243; see Figure 10 and Paragraph 0252) and carbon dioxide (86; see Figure 10 and Paragraph 0252) in a partial oxidation combustor (930; see Figure 10 and Paragraph 0252), the solid fuel (254), oxygen (243), and carbon dioxide (86) being provided in ratios such that the solid fuel is only partially oxidized (see Paragraph 0252) to produce a partially oxidized combustion product stream (256) comprising an incombustible component, carbon dioxide, and one or more of hydrogen, carbon monoxide methane, hydrogen sulfide, and ammonia (see Paragraph 0252);
combusting a carbonaceous fuel (from 254) comprising at least a portion of the partially oxidized combustion product stream (256; see Figure 10) in a primary combustor (220) with oxygen (from 242) in the presence of a pressurized carbon dioxide containing stream (from 70; see Figure 10) to provide a heated carbon dioxide containing stream (at 40), the heated carbon dioxide containing stream (at 40) being at a temperature of about 500 oC or greater (see Paragraphs 0011, 0195-0196, 0242) and a pressure of about 150 bar or greater (“it can be desirable for the CO2, to be introduced into the combustor at a pressure of at least about 20 MPa” and “the combustion product stream can have a pressure that is at least about 90% of the pressure of the CO2 introduced into the combustor” i.e., the pressure of the combustion product stream can have a pressure of at least 18 MPa; see Paragraphs 0011, 0015, and 0197), the 
passing the heated carbon dioxide containing stream (40) through a turbine (320; see Figure 10 and Paragraph 0253) to expand the heated carbon dioxide containing stream (40), generate power (1209; see Figure 10 and Paragraph 0253), and form a turbine exhaust stream (50) comprising carbon dioxide (see Figure 10 and Paragraph 0253);
cooling (via 420) the turbine exhaust stream (50) comprising carbon dioxide (see Figure 10 and Paragraph 0253) in a heat exchanger (420) to form a cooled turbine exhaust stream (60; see Figure 10 and Paragraph 0253);
pressurizing carbon dioxide (via 630 and 650) from the cooled turbine exhaust stream (60; see Figure 10 and Paragraph 0253) to form the pressurized carbon dioxide containing stream (from 70; see Figure 10);
heating (via 420) the pressurized carbon dioxide containing stream (from 70; see Figure 10) in the heat exchanger (420); and
passing the pressurized (via 630 and 650; see Figure 10) and heated (via 420) carbon dioxide containing stream (at 236) to the primary combustor (220).
Allam does not teach further heating the pressurized carbon dioxide containing stream with a solar heater before passing the pressurized carbon dioxide containing stream to the primary combustor. 
Childs teaches (Figure 5) a compressed stream entering a solar heater (18) after being passed through a recuperator (17) and before being sent to a combustor (19).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Allam to include the heating of the compressed stream by a solar heater that is located between the recuperator and the combustor, as taught by Childs, in order to heat the working fluid of the engine to an elevated temperature so as to introduce thermal energy into the system (see Column 4, lines 17-20 of Childs).
Regarding Claim 7, Allam in view of Childs teaches the invention as claimed and as discussed above. Allam in view of Childs does not teach, as discussed so far, wherein a portion of the pressurized 
Allam teaches (Figures 1-12) that the wherein a portion of the pressurized carbon dioxide containing stream (portion 85 from 70) is heated (at 470) with supplemental heat (Q, from 30) after the pressurizing step (at 630, 650) and prior to exiting the heat exchanger apparatus (420; see Figures 8-11).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Allam in view of Childs to include the portion of the pressurized carbon dioxide containing stream being heated with supplemental heat after the pressurizing step and prior to exiting the heat exchanger apparatus, as taught by Allam, in order to provide additional heat to the carbon dioxide circulating fluid stream (see Paragraph 0261 of Allam).
Although Allam does not teach a solar heater located downstream of the heat exchanger, Childs teaches (Figure 5) a compressed stream entering a solar heater (18) after being passed through a recuperator (17) and before being sent to a combustor (19).
As discussed in claim 1 above, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Allam in view of Childs to include the heating of the compressed stream by a solar heater that is located between the recuperator and the combustor, as taught by Childs, in order to heat the working fluid of the engine to an elevated temperature so as to introduce thermal energy into the system (see Column 4, lines 17-20 of Childs).
Regarding Claim 11, Allam in view of Childs teaches the invention as claimed and as discussed above. Allam further teaches (Figures 1-12) further comprising purifying the cooled turbine exhaust stream (60; see Figure 10 and Paragraph 0253) from the heat exchanger (420) in a separator (540) by separating one or more of the combustion products (62) from the carbon dioxide (65; see Figure 10 and Paragraph 0253).
Regarding Claim 15, 
Regarding Claim 16, Allam in view of Childs teaches the invention as claimed and as discussed above. Allam further teaches (Figures 1-12) further comprising passing the partially oxidized combustion product stream (at 256) through one or more filters (940; see Figure 10 and Paragraph 0252).
Regarding Claim 17, Allam in view of Childs teaches the invention as claimed and as discussed above. Allam further teaches (Figures 1-12) wherein the solid fuel (254) comprises coal, lignite, biomass, or petroleum coke (see Paragraph 0007, Paragraph 0053, and Claim 16).
Regarding Claim 18, Allam in view of Childs teaches the invention as claimed and as discussed above. Allam further teaches (Figures 1-12) wherein the solid fuel is in a particulate form (see Paragraph 0251) and is slurried (at 910) with carbon dioxide (from 68; see Paragraph 0054, Paragraph 0251, and Claim 17).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allam et al. (US 2011/0179799) in view of Childs et al. (US 6,470,683) as applied to claim 1 above, and further in view of Osgerby (US 4,498,289).
Regarding Claim 9, Allam in view of Childs teaches the invention as claimed and as discussed above. Allam in view of Childs does not teach further comprising passing the pressurized and solar heated carbon dioxide containing stream from the solar heater through a combustor heater prior to passage into the primary combustor.
Osgerby teaches (Figures 1-2) passing a recirculated, heated, and pressurized carbon dioxide containing stream (see Figure 1) to a combustor (14) prior to passage into a primary combustor (20).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Allam in view of Childs to include the passing of the recirculated, heated, and pressurized carbon dioxide containing stream through a combustor heater prior to passage into the primary combustor, as taught by Osgerby, in order to increase the temperature and enthalpy of the recycled carbon dioxide stream (see Figure 2 and Column 9, lines 14-16 of Osgerby).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allam et al. (US 2011/0179799) in view of Childs et al. (US 6,470,683) as applied to claim 1 above, and further in view of Rouse et al. (US 2002/0108371).
Regarding Claim 19, Allam in view of Childs teaches the invention as claimed and as discussed above. Allam in view of Childs does not teach wherein the amount of carbonaceous fuel and oxygen provided to the primary combustor is controlled such that the heat of combustion in the primary combustor is inversely related to heat available from the solar heater for heating the pressurized carbon dioxide containing stream passing through the solar heater.
Rouse teaches (Figures 3 and Paragraph 0056) wherein the amount of fuel (from 490) and oxygen (from 378) provided to the primary combustor (360) is controlled (via 350) such that the heat of combustion in the primary combustor (360) is inversely related to heat available from the solar heater (600) for heating the pressurized carbon dioxide containing stream passing through the solar heater (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Allam in view of Childs to include the control of the amount of carbonaceous fuel and oxygen provided to the primary combustor such that the heat of combustion in the primary combustor is inversely related to heat available from the solar heater for heating the pressurized carbon dioxide containing stream passing through the solar heater, as taught by Rouse, in order to vary the proportion of heat from the heat sources to produce energy at the lowest possible cost (see Paragraph 0056 of Rouse).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allam et al. (US 2011/0179799) in view of Childs et al. (US 6,470,683) and Rouse et al. (US 2002/0108371) as applied to claim 19 above, and further in view of Kobayashi et al. (US 2011/0252797) and Freund et al. (US 2011/0127773).
Regarding Claim 20,
Kobayashi et al. (US 2011/0252797) teaches that the heat input to a solar heater (920) varies due to weather conditions (Paragraph 0509). One having ordinary skill in the art would have recognized that the daily weather conditions such as cloud cover in addition to the diurnal cycle of the sun can have a significant impact on the incident solar flux and, therefore, the amount of heat available from the solar heater.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the system of Allam in view of Childs and Rouse include the amount of heat available from the solar heater to have large variations a single solar cycle, as taught by Kobayashi, because the heat input to the solar heater varies due to weather conditions (see Paragraph 0509 of Kobayashi).
In addition, it is evidenced by Freund (Paragraph 0013 and Figure 1) that the solar fluid (16) that absorbs the heat of the sunrays traveling to the solar heater (18) may be in a range of 300-1000 degrees Celsius. 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allam et al. (US 2011/0179799) in view of Childs et al. (US 6,470,683), Rouse et al. (US 2002/0108371), Kobayashi et al. (US 2011/0252797) and Freund et al. (US 2011/0127773) as applied to claim 20, and further in view of Wijmans et al. (US 2011/0219777).
Regarding Claim 21, Allam in view of Childs, Rouse, Kobayashi, and Freund teaches the invention as claimed and as discussed above. Allam in view of Childs, Rouse, Kobayashi, and Freund does not teach, as discussed so far, wherein the amount of carbonaceous fuel and oxygen provided to the combustor is controlled such that the temperature of the carbon dioxide containing stream passed to the turbine varies by less than 10% over the single solar cycle.
Wijmans teaches (Figures 1-6) that the ratios of fuel and oxygen-containing gas may be adjusted to meet the temperature control needs of a combined cycle operation (Paragraphs 0168 and 0206). 
Therefore, the amounts of fuel and oxygen provided to the combustor are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the fuel and oxygen can be adjusted to achieve temperature control of the combustor and turbine. Therefore, since In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allam et al. (US 2011/0179799) in view of Childs et al. (US 6,470,683) as applied to claim 1 above, and further in view of Jeske (US 2011/03148922).
Regarding Claim 22, Allam in view of Childs teaches the invention as claimed and as discussed above. As discussed in Claim 1 above, Allam teaches passing a pressurized carbon dioxide containing stream from a heat exchanger to a primary combustor and Childs teaches the use of a solar heater between the heat exchanger and the primary combustor. Allam in view of Childs does not teach splitting the pressurized stream prior to heating with the solar heater such that a first portion of the pressurized stream continues to the solar heating step and a second portion of the pressurized stream passes to the primary combustor without first being heated by the solar heater.
Jeske teaches (Figures 1-3B) splitting (via 4) the pressurized stream (the stream entering K) prior to heating with the solar heater (at 5.1 and 5.2) such that a first portion (the portion of stream entering K that exits at E) of the pressurized stream (the stream entering K) continues to the solar heating step (at 5.1 and 5.2) and a second portion (the portion of the stream entering stream K that exits at T) of the pressurized stream (the stream entering K) passes to the primary combustor (at 2) without first being heated by the solar heater (at 5.1 and 5.2).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Allam in view of Childs to include the concept of splitting of the pressurized stream prior to heating with the solar heater such that a first portion of the pressurized carbon dioxide containing stream 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741